DETAILED ACTION
Remarks
Applicant presents a request for continued examination in response to the 20 April 2022 final Office action (the “Previous Action”).
With the request, Applicant amends claims 1, 8-9, 11-14, 16 and 19. Applicant also cancels claims 7, 10, 15 and 20.
Claims 1-5, 8-9, 11-14, 16-17 and 19 are pending. Claims 1, 13 and 16 are the independent claims.
Any unpersuasive arguments are addressed in the “Response to Arguments” section below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 August 2022 has been entered.
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments/Amendments
Applicant argues with respect to claim 1 that the cited references do not teach separating classes according to “intra data flow characteristics denoting constraints and inter data flow characteristics denoting contracts.” (Remarks, p. 10). 
Examiner respectfully disagrees and submits that the previously cited Ritter et al. “Optimization Strategies for Integration Pattern Compositions” reference discloses these features, to the extent claimed, as set forth in the rejections below. Applicant presents only a conclusion to the contrary. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
Correction of the following is required: the specification fails to provide clear support or antecedent basis for the terms “correctness platform application integration engine” and “implementation platform application integration engine” in the claims.
Claim Interpretation
In view of Applicant’s amendments to the claims, no claim limitation is interpreted in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
In view of Application amendments to the claims, the Previous Action’s § 112 rejections are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, 11-14, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ritter et al. “Optimization Strategies for Integration Pattern Compositions” (art of record – hereinafter RitterA) in view of Kaetker et al. (US 2007/0156430) (art made of record – hereinafter Kaetker) in view of Ritter et al. (US 2016/0285698) (art of record – hereinafter RitterB) in view of Ritter et al., “Formalizing Application Integration Patterns” (art of record – hereinafter RitterC) in view of Ritter et al., “Catalog of Optimization Strategies and Realizations for Composed Integration Patterns” (art of record – hereinafter RitterD).

As to claim 1, RitterA discloses a system associated with trustworthy application integration, comprising: 
a formalization platform, 
the formalization platform to: 
(i) facilitate, by a formalization platform application integration engine, definition of pattern requirements by an integration developer, (e.g., RitterA, p. 88 left col. abstract: a real-world catalog of pattern compositions, containing over 900 integration scenarios; p. 95 left col. last par. – right col. par. 1: the integration scenarios are stored as process models in a BPMN-like notation. The process models reference data specifications such as schemas, mapping programs, selectors and configuration files; p. 95 right col. “Results…”: all scenarios were implemented by integration experts, who are familiar with the modeling notation and the underlying runtime semantics [Whatever components of Ritter’s framework used to implement the scenarios in the modeling notation are construed as part of a formalization platform application integration engine. Similar logic applies to any functions performed by a particular “engine” below])
 (iii) analyze, by the formalization platform integration engine, the set of single patterns (e.g., RitterA, abstract, we formalize compositions of Enterprise Integration Patterns based on their characteristics [i.e., analyzing those characteristics]) and perform characteristics analysis to create a set of characteristics that are separated into intra data flow characteristics denoting constraints and inter data flow characteristics denoting contracts; (e.g., RitterA, p. 91 left col. pars. 3-5: to represent the data flow, the control flow has to be enhanced with (a) the data processed by each pattern and (b) the data exchanged between the patterns. The data processed by each pattern (a) is described as a set of pattern characteristics [intra data flow characteristics]; p. 91 right col. par. 3: its pattern characteristics included a collection of routing conditions: these might require read-only access to message elements or payload elements [such conditions being constraints]; p. 91 left col. par. 7: the data exchange between the patterns (b) [inter data flow characteristics] is based on input and output contracts. These contracts specify how the data is exchanged)
(iv) formalize, by a formalization platform application integration engine, the set of single pattern compositions, (e.g., RitterA, 91 right col par. 7: we formalize pattern compositions as integration pattern typed graphs) and 
(v) compose, by a formalization platform application integration engine, at least some of the formalized single patterns into template-based formalized compositions; (e.g., RitterA, 91 right col par. 7: we formalize pattern compositions as integration pattern typed graphs with pattern characteristics and inbound and outbound pattern contracts for each pattern: Definition 3.7. An Integration pattern contract graph is a tuple (P, E, type, char, inContr, outContr) [i.e., graphs conform to the format of the tuple (template)])
a correctness platform, that receives information from the formalization platform, (e.g., RitterA, p. 90 right col. Sec. 3.1: a suitable formalization allows correctness checking [i.e., results of formalization are used [received] to check correctness, any components used to do checking this being construed as part of a correctness platform]. Hence we define an Integration Pattern Typed Graph (IPTG) as follows) including:
to: 
(i) check, by a correctness platform application integration engine, for structural correctness of the formalized compositions composed by the formalization platform, (e.g., RitterA, p. 90 right col. Sec. 3.1: a suitable formalization allows correctness checking)
(ii) execute, by a correctness platform application integration engine, a semantic transformation or binding to pattern characteristics and associated interactions, (e.g., RitterA, p. 93 left col. Sec. 1, we begin by describing the graph rewriting [transforming] framework and apply it to define the optimizations; p. 93 right col. Sec. 4.2: this optimization removes redundant copies of the same sub-process [see figure 3(a)]) and 
(iii) check, by a correctness platform application integration engine, composition semantics (e.g., RitterA, p. 90 right col. Sec. 3.1: a suitable formalization allows correctness checking. An IPTG is correct if: [see conditions]) and generate a formal model (e.g., RitterA, p. 93 right col. Sec. 4.2: this optimization removes redundant copies of the same sub-process [see figure 3(a), the optimized graph being a formal model]) and 
an implementation platform that receives information from the correctness platform, (see below, note that since the optimized graph is used, it is received, whatever components use the graph are construed as part of an implementation platform) including
to:
 (i) translate, by an implementation platform integration engine, the formal model generated by the correctness platform, (e.g., RitterA, p. 97 left col. “edocuments…”: we transformed the BPMN model to an IPCG, tried to apply optimizations and created a BPMN model again from the optimized IPCG [i.e., the output of the correctness platform, note the IPCG form permits the correctness checking as noted above]; p. 97 right col. the early-filter strategy is applied. No further strategies can be applied. The resulting process is translated back from IPCTG to BPMN as shown in Fig. 11)
(ii) configure, by an implementation platform integration engine, implementation parameters of the translated formal model, (See figure 11, the resulting BPMN includes various implementation parameters).
RitterA does not explicitly disclose: a formalization platform including a formalization computer processor, and a formalization computer memory, coupled to the formalization computer processor, storing instructions that, when executed by the formalization computer processor, cause the formalization platform to perform its functions; to (i) facilitate, by a formalization platform application integration engine, definition of pattern requirements by an integration developer; to (ii) perform, by the formalization platform application integration engine, domain abstraction associated with a set of single patterns; to perform characteristics analysis to create a set of characteristics that are separated into intra data flow characteristics denoting constraints and inter data flow characteristics denoting contracts; a correctness platform including: a correctness computer processor, and a correctness computer memory, coupled to the correctness computer processor, storing instructions that, when executed by the correctness computer processor, cause the correctness platform to perform its functions; to generate a formal model associated with a timed db-net with boundaries; an implantation platform including: an implantation computer processor, and an implementation computer memory coupled to the implementation computer processor, storing instructions at, when executed by the implementation computer processor, cause the implementation platform to perform its functions; or to: (iii) execute, by the implementation platform application integration engine, the translated formal model in accordance with the configured implementation parameters, wherein a rule-based graph re-writing system applies an optimization strategy associated with pattern placement in connection with the formal model.
However, in an analogous art, Kaetker discloses:
a first computer processor, (e.g., Kaetker, par. [0096]: essential elements of a computer are a processor and one or more memory devices for storing instructions and data) and 
a first computer memory, coupled to the first computer processor, (e.g., Kaetker, par. [0011]: computer systems can include a processor and a memory coupled to the processor) storing instructions that, when executed by the first computer processor, cause the first platform to perform functions; (e.g., Kaetker, par. [0011]: the memory can encode one or more programs that cause the processor to implement one or more of the acts and/or components described herein; par. [0033]: a process component is a software package that realizes a business process; par. [0009]: each group of process components characterizes software deployable on separate physical computer hardware platforms. A plurality of deployment units are defined with each deployment unit being associated with at least one identified group of process components; par. [0053]: deployment units can be deployed on separate physical computing systems. For example, a physical system can be a cluster of computers)
a second computer processor, (see abov,e a second computing system would have a second processor) and
a second computer memory, coupled to the second computer processor, storing instructions that, when executed by the second computer processor, cause the second platform to perform functions (see above a second computing system would have a second memory coupled to a second processor storing instructions executed by the processor implement acts or components)
an third computer processor, (see above, a third computing system would have a third processor)and
an third computer memory, coupled to the third computer processor, storing instructions that, when executed by the third computer processor, cause the third platform to perform functions (see above, a third computing system would have a third memory coupled to a third processor storing instructions executed by the processor implement acts or components)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the formalization, correctness and implementation process components of RitterA, by implementing each process component on a separate computer system with its own separate processor and memory storing and executing software of the process component, as taught by Kaetker as Kaetker would provide the advantages of a means of enabling scalable design and a means of distributing the system over different physical locations. (See Kaetker, pars. [0013] and [0002]).
Further, in an analogous art, RitterB discloses to:
(i) facilitate, by a formalization platform application integration engine, definition of pattern requirements by an integration developer, (e.g., RitterB, Fig. 13 and associated text, par. [0137]: at 1310, a logic integration program is defined. The logic integration program can include integration patterns that are defined using a data-centric logic integration language (LiLa), for example. Examine logic integration programs are shown in FIGs. 3 and 10 respectively [the elements therein being requirements])
(ii) perform, by the formalization platform application integration engine, domain abstraction associated with a set of single patterns; (e.g., RitterB, Fig. 13 and associated text, par. [0137]: par. [0137]: at 1310, a logic integration program is defined. The logic integration program can include integration patterns that are defined using a data-centric logic integration language (LiLa), for example. The logic integration program can be defined by representing logic integration patterns according to the LiLa semantics; par. [0138]: defining a logic integration program can include adding integration artifacts (1330); par. [0140]: at 1350, a logical model graph based on the logic integration program is built; par. [0141]: patterns of the logical model graph. The logical model graph itself can be an abstract representation of a messaging channel [note any representation of an integration process is construed as an abstraction and enterprise integration is construed as a domain]) 
the implementation platform to:
(iii) execute, by the implementation platform application integration engine, the translated model in accordance with the configured implementation parameters (e.g., RitterB, generating a logical model graph based on the logic integration program, converting the logical model graph into a physical model graph and generating runtime codes executable by the integration system [implementation platform application integration engine, or comprising one] based on the physical model graph [either of the physical model graph or codes including implementation parameters]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the formalization platform and translated formal model of RitterA by implementing the platform using a processor and memory, facilitating definition of pattern requirements by an integration developer, performing domain abstraction as a set of single patterns; and executing the translated model in accordance with configured implementation parameters, as taught by RitterB, as RitterB would provide the advantages of a means of implementing the platform on a computer, a means of improving clarity and flexibility of the integration scenario description and a means of actually performing the modeled integration. (See RitterB, pars. [0144-0145], [0031] and [0111]).
Further, in an analogous art, RitterC discloses:
to generate a formal model associated with a timed db-net with boundaries (e.g., RitterC: p. 19, right col. last par.: to formalize the EIPs, this work combines existing PN approaches as timed db-nets; p. 11, Fig. 1: discloses an aggregator pattern variant as a timed db-net [see figure, it is a model]; p. 16 left col. par. 4: “we say that a (timed) db-net is bounded if it is at once width-, depth-, and state-bounded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the formal model of RitterA to such that it is associated with a timed db-net with boundaries, as taught by RitterC, as RitterC would provide the advantage of a means of representing patterns not covered before as well as a means to check their soundness and correctness. (See RitterC, p. 19 left col. Sec. C par. 2).
Further, in an analogous art, RitterD discloses:
wherein a rule-based graph-rewriting system applies an optimization strategy associated with pattern placement in connection with the formal model (e.g., RitterD, p. 11 Sec. 4.1 par. 1: we define the optimization techniques from the different optimization strategies OS1-0S5 in the form of a rule-based graph rewriting system; p. 13 “OS-2: Data Reduction, OS-4: Pattern Placement”: all of the optimizations discussed in this section can be applied as OS-4 pattern placement strategies; p. 25 Fig. 16 and associated text: Integration process from Fig. 15 after application of OS4 strategies [the process being a formal model, see figure]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rule-based graph rewriting system applying optimizations strategies of Ritter to include an optimization strategy associated with pattern placement in connection with the formal model, as taught by RitterD, as RitterD would provide the advantage of a means of further optimizing the integration process of the formal model. (See RitterD, p. 13, Ritter at p. 90 Sec. 2.5).

As to claim 2, RitterA/Kaetker/RitterB/RitterC/RitterD discloses the system of claim 1 (see rejection of claim 1 above), RitterA further discloses:
 wherein an optimization strategy may be executed in connection with the formal model (e.g., RitterA, p. 97 left col. “eDocuments…”: we transformed the BPMN model to an IPCG, tried to apply optimizations and created a BPMN Model again from the optimized IPCG; p. 97 right col.: the early-filter strategy is applied)

As to claim 3, RitterA/Kaetker/RitterB/RitterC/RitterD discloses the system of claim 2 (see rejection of claim 2 above) RitterA further discloses:
wherein the optimization strategy comprises a static or dynamic optimization strategy and the optimization strategy preserves structural and semantic correctness (e.g., RitterA, p. 89 Sec. 2 “Static Optimization Strategies”, p. 89 Sec. 2.2: process simplification can be achieved by removing redundant patterns; p. 88 right col. last par: optimizations can be realized as graph rewriting rules; p. 93 right col. par. 1: each rule application preserves IPCG correctness in the sense of Definition 3.7, because the input contracts do not get more specific and output contracts remain the same)

As to claim 4, RitterA/Kaetker/RitterB/RitterC/RitterD discloses the system of claim 3 (see rejection of claim 3 above), RitterA further discloses:
 wherein the static or dynamic optimization strategy is associated with at least one of: (i) process simplification, (ii) data reduction, (iii) parallelization, (iv) interaction reduction, and (v) pattern placement (e.g., RitterA, p. 89 Sec. 2 “Static Optimization Strategies”, p. 89 Sec. 2.2: process simplification can be achieved by removing redundant patterns)

As to claim 5, RitterA/Kaetker/RitterB/RitterC/RitterD discloses the system of claim 1 (see rejection of claim 1 above), RitterA further discloses:
wherein the formal model is associated with at least one of: (i) a graph-based pattern composition, (ii) an integration pattern graph, and (iii) an integration pattern contract graph (e.g., RitterA, p. 88 right col. last par.: out main contribution is a graph-based representation of integration patterns)

As to claim 8, RitterA/Kaetker/RitterB/RitterC/RitterD discloses the system of claim 1 (see rejection of claim 1), RitterA further discloses:
wherein the optimization strategy is associated with at least one of: (i) process simplification, (ii) redundant sub-processes, and (iii) combining sibling patterns (e.g., RitterA, p. 89 Sec. 2 “Static Optimization Strategies”, p. 89 Sec. 2.2: process simplification can be achieved by removing redundant patterns).

As to claim 9, RitterA/Kaetker/RitterB/RitterC/RitterD discloses the system of claim 1 (see rejection of claim 1 above), RitterA further discloses:
wherein the optimization strategy is associated with at least one of: (i) parallelization, (ii) sequence-to-parallel, (iii) merge parallel, and (iv) heterogeneous parallelization (e.g., RitterA, p. 90 left col. Sec. 2.4: parallelization of processes can be facilitated through transformations)

As to claim 11, RitterA/Kaetker/RitterB/RitterC/RitterD discloses the system of claim 7 (see rejection of claim 7 above), but RitterA does not explicitly disclose wherein the optimization strategy is associated with at least one of: (i) interaction reduction, (ii) ignoring failing endpoints, and (iii) reducing requests.  
However, in an analogous art, RitterD discloses:
wherein the optimization strategy is associated with at least one of: (i) interaction reduction, (ii) ignoring failing endpoints, and (iii) reducing requests (e.g., RitterD, p. 10 par. 1: interactions can be reduced, e.g., by ignoring unreachable non-responsive endpoints or frequently failing endpoints, as well as reducing the number of requests).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optimizations strategies of RitterA to include an optimization strategy associated with one of interaction reduction, ignoring failing endpoints, and (iii) reducing requests, as taught by RitterD, as RitterD would provide the advantage of a means of further optimizing the integration. (See RitterD, p. 10 par. 1, Ritter at p. 90 Sec. 2.5).

As to claim 12, RitterA/Kaetker/RitterB/RitterC/RitterD discloses the system of claim 1 (see rejection of claim 1 above), RitterA further discloses:
wherein the optimization strategy is associated with at least one of: (i) early filter, (ii) early mapping, (iii) early aggregation, (iv) early claim check, and (v) early split (e.g., RitterA, p. 90 left col. Sec. 2.3: optimizations which we call Early-Filter).

	As to claim 13, it is a method claim having limitations substantially the same as those of claim 1 and is rejected for substantially the same reasons. 

As to claim 14, it is a method claim having limitations substantially the same as those of claim 3 and is rejected for substantially the same reasons.

As to claim 16, it is a method claim having limitations substantially the same as those of claims 1 and 13 and is rejected for substantially the same reasons.
Further limitations, disclosed by RitterB, include:
a non-transitory, computer-readable medium storing instructions, that, when executed by a processor, cause the processor to perform a method associated with trustworthy application integration (e.g., RitterB, par. [0144]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method RitterA by incorporating a non-transitory medium storing instructions to cause a processor to perform the method, as taught by RitterB, as Ritter would provide the advantage of a means of implementing the method on a computer. (See RitterA, pars. [0144-0145]).

As to claim 17, it is a medium claim having limitations substantially the same as those of claim 5 and is rejected for substantially the same reasons.

As to claim 19, it is a medium claim having limitations substantially the same as those of claim 3 and is rejected for substantially the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186. The examiner can normally be reached M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD AGUILERA/Primary Examiner, Art Unit 2196